CHAMBERS, Circuit Judge
(concurring).
My opinion in Twentieth Century-Fox Film Corp. v. Lardner, 9 Cir., 216 F.2d 844, 51 A.L.R.2d 728, has created some trouble here. Therein we divided crimes into three categories: 1. Those necessarily involving moral turpitude. 2. Those not involving moral turpitude. 3. Those which might or might not involve moral turpitude. As an example of class *940(3), we referred to a conviction of willful failure to pay federal income tax. We then cited In re Hallinan, 43 Cal.2d 243, 272 P.2d 768, where the California Supreme Court held that Hallinan’s conviction did not import per se moral turpitude.
Without retreating from what was there said, it is evident that a word of explanation is necessary. Lardner’s case was a civil diversity case. We were bound to apply California law. At the time of the decision in Lardner, Hallinah’s case was new. California had just held that for California purposes — a statute for disbarment involving moral turpitude — Hallinan’s conviction was one that might or might not involve moral turpitude. If California should hold any kind of a federal income tax conviction could never involve moral turpitude, we should follow California in construing a California statute or a California contract involved in diversity litigation.
In Tseung Chu’s case we have no duty to follow In re Hallinan. Here “moral turpitude” is found in a federal statute. Under such circumstances I can and do say that on the face of the indictment under § 145(b) of the Internal Revenue Code of 1939, 26 U.S.C.A. § 145(b), Tseung Chu was charged with a crime involving moral turpitude for our purposes under 66 Stat. 182 § 212(a) (9), 8 U.S.C.A. § 1182(a) (9).* To the charge, he entered a nolo contendere plea. I think that this was a material matter he should have disclosed when he signed the immigration form for last entry. He knew he had been in serious trouble — ■ from the amount of money alone which had been involved on his income tax shortage. I would prefer to leave the case there without going into the matter of whether his “nolo contendere” plea was a conviction. My judgment is that the plea must be construed as a conviction, but I do not reach the question.
Generally, by way of post-mortem, I think one should remember this about Lardner’s case: There we had not only the indictment and the conviction of Lardner, but we had also in evidence a complete photosound record of Lardner and his associates committing the crimes for which they were convicted. After looking at this audio-visual evidence we thought he had committed a crime involving moral turpitude.

 See Achilli v. United States, 353 U.S. 373, 77 S.Ct. 995, 1 L.Ed.2d 918; Forster v. United States, 9 Cir., 237 F.2d 617.